Appeal by defendant from a judgment of the County Court, Suffolk County, rendered September 14, 1962 upon his plea of guilty, convicting him of attempted robbery in the third degree and imposing sentence upon him as a second offender. Appeal dismissed. The appeal herein, having been taken more than 30 days after the judgment was rendered (Code Grim. Pro., § 521), is beyond our jurisdiction to review. (People v. Williams, 6 N Y 2d 193.) However, we have examined the record and briefs on appeal and conclude that, if the judgment were properly before us, we would affirm. Beldock, P. J., Ughetta, Brennan, Hill and Hopkins, JJ., concur.